     Case: 1:20-cv-00716-MRB Doc #: 1 Filed: 09/11/20 Page: 1 of 8 PAGEID #: 1




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


 UNITED STATES OF AMERICA,             :       Case No. 1:20-cv-716
                                       :
                 Plaintiff,            :
                                       :
              v.                       :
                                       :
 ONE 2013 DODGE CHARGER, VIN           :       VERIFIED COMPLAINT FOR
 2C3CDXAT1DH549876, WITH ALL           :       FORFEITURE IN REM
 ATTACHMENTS THEREON,                  :
                                       :
                 Defendant 1,          :
                                       :
 and                                   :
                                       :
 ONE 2007 CADILLAC ESCALADE, VIN :
 1GYFK63867R199273, WITH ALL           :
 ATTACHMENTS THEREON,                  :
                                       :
                 Defendant 2.          :
                     ____________________________________

       Plaintiff, United States of America, by its undersigned counsel, alleges the following for

its action against the defendants in accordance with Supplemental Rule G(2) of the Federal Rules

of Civil Procedure.

                                  NATURE OF THE ACTION

       1.      This is a civil action in rem brought to enforce 21 U.S.C. § 881(a)(6), which

provides for the forfeiture to the United States of:

       All moneys, negotiable instruments, securities, or other things of value furnished
       or intended to be furnished by any person in exchange for a controlled substance or
       listed chemical in violation of this subchapter, all proceeds traceable to such an
       exchange, and all moneys, negotiable instruments, and securities used or intended
       to be used to facilitate any violation of this subchapter.
     Case: 1:20-cv-00716-MRB Doc #: 1 Filed: 09/11/20 Page: 2 of 8 PAGEID #: 2




                                 THE DEFENDANTS IN REM

       2.      Defendant 1 is a 2013 Dodge Charger, VIN 2C3CDXAT1DH549876, with all

attachments thereon.   On or about January 28, 2020, the Federal Bureau of Investigation (“FBI”)

seized Defendant 1 from the residence of Frederick D. Hill, Jr. located at 803 10th Avenue,

Middletown, Ohio, while executing a federal search warrant.       The FBI transferred custody of

Defendant 1 to a property custodian of the United States Marshals Service (“USMS”), where it

will remain during the pendency of this action.

       3.      Defendant 2 is a 2007 Cadillac Escalade, VIN 1GYFK63867R199273, with all

attachments thereon.    On or about January 28, 2020, the FBI seized Defendant 2 from the

residence of Frederick D. Hill, Jr. located at 803 10th Avenue, Middletown, Ohio, while executing

a federal search warrant.   The FBI transferred custody of Defendant 2 to a property custodian of

the USMS, where it will remain during the pendency of this action.

                                JURISDICTION AND VENUE

       4.      Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendants pursuant to 21 U.S.C. § 881(a)(6).         This Court has jurisdiction over an action

commenced by the United States under 28 U.S.C. § 1345 and over an action for forfeiture under

28 U.S.C. § 1355(a).

       5.      This Court has in rem jurisdiction over the defendants pursuant to 28 U.S.C.

§ 1355(b)(1)(A) because acts and omissions giving rise to the forfeiture occurred in the Southern

District of Ohio.

       6.      Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(1)(A) because acts

and omissions giving rise to the forfeiture occurred in the Southern District of Ohio and pursuant

to 28 U.S.C. § 1395 because the defendants were found in the Southern District of Ohio.

                                                  2
     Case: 1:20-cv-00716-MRB Doc #: 1 Filed: 09/11/20 Page: 3 of 8 PAGEID #: 3




                                   BASIS FOR FORFEITURE

         7.    The defendants are subject to forfeiture under 21 U.S.C. § 881(a)(6) because they

represent property furnished or intended to be furnished in exchange for a controlled substance,

represent proceeds traceable to such an exchange, or were used or intended to be used to facilitate

any violation of 21 U.S.C. § 841 or a conspiracy to commit such offense, in violation of 21 U.S.C.

§ 846.

                                              FACTS

         8.    In or about January 2019, the FBI, Middletown Police Department Special

Operations Unit, Butler County Undercover Regional Narcotics unit, and Bureau of Alcohol,

Tobacco, Firearms and Explosives initiated a multi-agency joint investigation into the All State

Violent Criminal Organization (“All State”), which is based in Middletown, Ohio.

         9.    Multiple sources of information have confirmed that All State engaged in putting

contract “hits” on individuals.   All State directed at least four contract killings and was involved

in attempted murders and in the shootings of vehicles and residences.

         10.   In addition to the violence perpetrated by All State, multiple            sources of

information provided that All State’s primary source of revenue was the storage, product i o n ,

distribution, and transportation of heroin fentanyl mixture.     Investigators determined that All

State sold heroin fentanyl mixture for several years throughout Middletown, Ohio.

         11.   On August 21, 2019, a federal grand jury in the Southern District of Ohio returned

a superseding indictment (Case No. 1:19-CR-057, Doc. 61) against thirteen members of All State,

charging the defendants with a narcotics conspiracy, among other offenses.

         12.   Through     post-arrest interviews     with All State defendants,        confident ia l

informant debriefings, and sources of information, investigators learned of a major heroin

                                                  3
     Case: 1:20-cv-00716-MRB Doc #: 1 Filed: 09/11/20 Page: 4 of 8 PAGEID #: 4



fentanyl drug trafficking cell led by Frederick D. Hill, Jr. (“Hill”), which was partnered with

All State as a source of supply.     Hill is a cousin of Marqui Conley, aka Key Man, a former

leader of All State who is now deceased.

       13.     The investigation has revealed that Hill had a direct Mexican cartel source of supply

who he met in federal prison. The Mexican source regularly sent Hill multi-kilogram quantities

of heroin fentanyl mixture, which enabled Hill to serve as the primary supplier of heroin fentanyl

throughout Middletown, Ohio, and the surrounding areas. Hill operated his drug trafficking

operation from residences located at 803 10th Avenue, Middletown, Ohio, and 1017 Garden

Avenue, Middletown, Ohio.

       14.     An example of Hill’s involvement in the distribution of heroin fentanyl mixture is

illustrated by the interview of a cooperating defendant (“CD-1”) by the Drug Enforcement

Administration in New Jersey on or about May 7, 2019. CD-1 stated that he/she was involved in

transporting narcotics and bulk cash for a drug trafficking organization in Mexico and that one of

their main customers was Hill.     CD-1 described overseeing numerous shipments of three to four

kilogram quantities of heroin fentanyl mixture, concealed within semi-truck loads coming from

California and Arizona, which were delivered to Hill.   CD-1 described personally delivering three

kilograms of heroin fentanyl mixture to Hill on April 6, 2019.

       15.     During the course of the investigation, investigators observed Hill using multiple

residences, buildings, and vehicles.    Hill routinely dressed in what appeared to be expensive

clothing and jewelry.      Investigators have not identified any known form of legitimate

employment for Hill.    Instead, his drug trafficking activities appeared to be his full time job.

Based upon their training and experience, investigators believe that Hill had significant

unexplained wealth, and his possessions appeared to be purchased with the proceeds of drug

                                                 4
      Case: 1:20-cv-00716-MRB Doc #: 1 Filed: 09/11/20 Page: 5 of 8 PAGEID #: 5



trafficking.

        16.    On or about January 28, 2020, the FBI, with the assistance of other law enforcement

agencies, executed a federal search warrant at 803 10th Avenue, Middletown,                   Ohio.

Investigators seized, among other things, a Ziploc bag containing approximately 255.87 grams of

heroin fentanyl mixture as later determined through lab analysis, 2 bags of a green leafy substance,

2 scales with white residue, cell phones, firearms, ammunition, miscellaneous documents, the 2013

Dodge Charger (Defendant 1), and the 2007 Cadillac Escalade (Defendant 2).

        17.    As previously indicated, Hill did not appear to have any legitimate employment

during the course of the investigation.     While Hill is the registered agent of a business by the

name of “Inkspired (Body Art Tattoos and Designs)” with an address of 803 10th Avenue,

Middletown, Ohio, the investigators did not find any documents, equipment, supplies, or any other

property related to the business during the execution of the search warrant at 803 10th Avenue.

        18.    During the time that Hill was engaged in the distribution of heroin fentanyl mixture,

he purchased two vehicles.     According to Butler County Clerk of Courts records, on July 4, 2019,

Hill purchased the 2013 Dodge Charger (Defendant 1) for $8,000.00, and on October 2, 2019, Hill

purchased the 2007 Cadillac Escalade (Defendant 2) for $2,000.00.       The titles for Defendants 1

and 2 do not show any liens.

        19.    On June 3, 2020, a federal grand jury in the Southern District of Ohio returned a

five-count superseding indictment against Hill, charging him with four counts of possession of a

firearm by a prohibited person, in violation of 18 U.S.C § 922(g), and one count of possession with

intent to distribute 40 or more grams of fentanyl, in violation of 21 U.S.C. § 841(a)(1) (Case No.

1:20-CR-012, Doc. 23).       The charges are currently pending.

        20.    Hill has an extensive criminal history which includes, among other offenses, a

                                                  5
     Case: 1:20-cv-00716-MRB Doc #: 1 Filed: 09/11/20 Page: 6 of 8 PAGEID #: 6



federal conviction for possession with intent to distribute over 500 grams of cocaine HCL.

         21.    On or about April 17, 2020, the FBI received a claim from Hill, asserting an

ownership interest in the defendants.

         22.    Based on the foregoing facts, the United States asserts that the defendants represent

property furnished or intended to be furnished in exchange for a controlled substance, represent

proceeds traceable to such an exchange, or were used or intended to be used to facilitate any

violation of 21 U.S.C. § 841 or a conspiracy to commit such offense, in violation of 21 U.S.C.

§ 846.    Therefore, the defendants are subject to forfeiture to the United States under 21 U.S.C.

§ 881(a)(6).

                                      CLAIM FOR RELIEF

         WHEREFORE, the plaintiff respectfully requests that:

         (a)    pursuant to Rule G(3)(b)(i), Supplemental Rules, the Clerk issue a warrant of arrest

in rem, directing the United States to arrest and seize the defendants and to retain the same in its

custody subject to further order of the Court;

         (b)    the Court, pursuant to Rule G(4), Supplemental Rules, direct the United States to

give notice to all persons and entities having an interest in the defendants to assert in conformity

with the law a statement of any interest they may have, including notice by publication on the

official government website, www.forfeiture.gov, for 30 consecutive days;

         (c)    the forfeiture of the defendants to the United States be confirmed, enforced, and

ordered by the Court;

         (d)    the Court thereafter order the United States to dispose of the defendants as provided

by law; and



                                                  6
     Case: 1:20-cv-00716-MRB Doc #: 1 Filed: 09/11/20 Page: 7 of 8 PAGEID #: 7



        (e)     the Court award the United States all other relief to which it is entitled, including

the costs of this action.

                                                      Respectfully submitted,

                                                      DAVID M. DEVILLERS
                                                      United States Attorney


                                                      s/Deborah D. Grimes
                                                      DEBORAH D. GRIMES (0078698)
                                                      Assistant United States Attorney
                                                      Attorney for Plaintiff
                                                      221 East Fourth Street, Suite 400
                                                      Cincinnati, Ohio 45202
                                                      (513) 684-3711
                                                      Deborah.Grimes@usdoj.gov




                                                  7
    Case: 1:20-cv-00716-MRB Doc #: 1 Filed: 09/11/20 Page: 8 of 8 PAGEID #: 8




                                          VERIFICATION

           I, Matthew F. Wenker, hereby verify and declare under the penalty of peIjury that I am a

Special Agent with the Federal Bureau of Investigation, that I have read the foregoing Verified

Complaint for Forfeiture In Rem and know the contents thereof, and that the matters contained in

the complaint are true to my own knowledge, except that those matters stated to be alleged on

information and belief and as to those matters, I believe them to be true.

           The sources of my knowledge and information and the grounds of my belief are the official

files and records of the United States, information supplied to me by other law enforcement

officers, and my investigation of this case.

           I hereby verify and declare under the penalty of peIjury that the foregoing is true and

correct.



Dated~
            ?1 /, f   /?   £)   ~J)
                                                          EW F. WENKE           pecial Agent
                                                  Federal Bureau of Investigation




                                                   8
                         Case: 1:20-cv-00716-MRB Doc #: 1-1 Filed: 09/11/20 Page: 1 of 1 PAGEID #: 9
JS 44 (Rev. 0)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    One 2013 Dodge Charger, VIN 2C3CDXAT1DH549876, with All
                                                                                                            Attachments Thereon, et al.
    (b) County of Residence of First Listed Plaintiff             Hamilton                                   County of Residence of First Listed Defendant Hamilton
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Deborah D. Grimes, Assistant United States Attorney
221 E. Fourth Street, Suite 400
Cincinnati, Ohio 45202      (513) 684-3711

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 485 Telephone Consumer
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)                 Protection Act
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))         u 490 Cable/Sat TV
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 850 Securities/Commodities/
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))                     Exchange
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     u 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS              u 893 Environmental Matters
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 895 Freedom of Information
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party            u 896 Arbitration
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609               u 899 Administrative Procedure
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                             Act/Review or Appeal of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       u 462 Naturalization Application                                     u 950 Constitutionality of
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration                                                    State Statutes
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           Forfeiture pursuant to 21 U.S.C. § 881(a)(6)
VI. CAUSE OF ACTION Brief description of cause:
                                           Forfeiture
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION         DEMAND $                                                                           CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE  Susan J. Dlott                                                                             DOCKET NUMBER              1:20-cr-012
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
09/11/2020                                                              s/ Deborah D. Grimes
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
